Citation Nr: 0014430	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  98-09 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to nicotine dependence in service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 1998 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  While there is competent evidence suggesting nicotine 
dependence in service, the evidence of record, taken as a 
whole, does not support the finding that the veteran's 
hypertension resulted from such nicotine dependence or any 
other incident of service.


CONCLUSION OF LAW

Hypertension was not incurred as a result of either service 
or nicotine dependence during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the veteran is found to have 
presented a claim which is not inherently implausible.  
Furthermore, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to the veteran's claim, and no further 
assistance is required in order to comply with the VA's duty 
to assist him with the development of facts pertinent to his 
claim, as mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Also, certain chronic 
diseases, including cardiovascular diseases, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

A determination as to whether service connection for 
disability or death attributable to tobacco use subsequent to 
military service should be established on the basis that such 
tobacco use resulted from nicotine dependence arising in 
service depends upon whether nicotine dependence may be 
considered a disease for purposes of the laws governing 
veterans' benefits, whether the veteran acquired a dependence 
on nicotine in service, and whether that dependence may be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by the veteran.  
See VAOPGCPREC 19-97 (May 13, 1997).

A review of the veteran's service medical records indicates 
that, at the time of his enlistment examination in May 1966, 
his blood pressure was 136/84.  A June 1967 entry indicates 
that the veteran smoked two packs of cigarettes per day.   On 
July 10, 1970, the veteran's blood pressure was noted to be 
180/100.  A medical statement from July 13, 1970 reflects 
that the veteran's elevated blood pressure was noted in 
conjunction with situational anxiety resulting from his work 
as a firefighter.  The veteran's July 1970 separation 
examination report indicates a blood pressure reading of 
124/84; this report also includes a notation of shortness of 
breath but does not contain any mention of a history of 
smoking.  

Subsequent to service, private medical records from Ivan 
Lindgren, M.D., dated in September 1985, reflect blood 
pressure readings of 140/98, 138/102, and 148/96.  

The report of a November 1997 VA cardiovascular examination 
indicates that the veteran reported being diagnosed with 
hypertension in 1968.  The examination revealed blood 
pressure readings of 140/70 in the seated position and 135/70 
in the supine position.  The examiner diagnosed high blood 
pressure, currently well controlled on medication, and noted 
a "[d]iagnosis originally in 1968."  There is no indication 
from the examination report that this examiner had an 
opportunity to review the veteran's claims file.  

In an April 1998 statement, Andrew D. Dick, M.D., noted that 
the veteran's smoking "is at least as likely as not to have 
caused his hypertension," but Dr. Dick did not comment on 
when the veteran's smoking and nicotine addiction began.

In December 1999, the Board referred the veteran's case to a 
Veterans Health Administration (VHA) doctor, who rendered a 
pertinent medical opinion in January 2000.  This doctor 
reviewed the veteran's medical records and found that his 
isolated elevated blood pressure reading during service was 
most likely related to a panic attack and that, in view of 
the absence of repeated documentation of elevated blood 
pressure, the evidence did not show that the veteran's 
hypertension started during service.  This doctor also noted 
that there was documentation that the veteran smoked in 
service and that, in view of the absence of evidence of pre-
service smoking, it was at least as likely as not that the 
veteran's smoking started during service.  However, although 
the doctor noted that smoking can cause a transient rise in 
blood pressure for fifteen to thirty minutes, no data existed 
to support the claim that smoking causes sustained 
hypertension.  As such, this doctor concluded that the 
veteran's hypertension was not related to his nicotine 
addiction.

In this case, the VHA doctor's January 2000 opinion indicates 
that the veteran developed nicotine dependence in service, 
and the question then becomes whether his current 
hypertension is etiologically linked to such nicotine 
dependence.  In his April 1998 statement, Dr. Dick indicated 
that the veteran's smoking was "at least as likely as not" 
to have caused his hypertension, but Dr. Dick provided no 
further explanation and cited no medical authority in regard 
to this finding.  By contrast, the VHA doctor concluded that 
the veteran's hypertension was not related to his nicotine 
dependence.  In rendering this opinion, the VHA doctor cited 
data showing that smoking can cause a transient rise in blood 
pressure for fifteen to thirty minutes, but he also indicated 
that no data existed to support the claim that smoking causes 
sustained hypertension.  Given the data cited by the VHA 
doctor and the fact that he thoroughly reviewed the veteran's 
claims file, the Board finds his opinion to be of greater 
probative value than that of Dr. Dick.  See Hayes v. Brown, 5 
Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992) ("It is the responsibility of the BVA to 
assess the credibility and weight to be given the 
evidence").  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

The opinion from the VHA doctor regarding the finding that 
the veteran's hypertension was not related to service is also 
of greater probative value than that of the VA examiner who 
examined the veteran in November 1997; this examiner's 
diagnosis appears to be based on a history offered by the 
veteran, as there is no further explanation for the diagnosis 
of high blood pressure in 1968, while the VHA doctor had an 
opportunity to review the veteran's claims file.  See Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) (while an examiner can 
render a current diagnosis based upon his examination of the 
veteran, his opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran). 

On balance, the medical evidence of record does not support 
the finding that the veteran's hypertension was incurred as a 
result of any incident of service, including nicotine 
dependence.  The only other evidence of record in support of 
the veteran's claim is his own lay opinion, as indicated in 
submissions from him and his representative.  However, the 
veteran has not been shown to possess the medical expertise 
needed to render a competent opinion on such matters as 
medical causation. See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Overall, then, the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
hypertension, to include as secondary to nicotine dependence 
in service.  In reaching this conclusion, the Board 
acknowledges that, under 38 U.S.C.A. § 5107(b) (West 1991), 
all doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
present claim, that doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim of entitlement to service connection for 
hypertension, to include as secondary to nicotine dependence 
in service, is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

